EXHIBIT 13 UNIVERSAL FOREST PRODUCTS, INC. FINANCIAL INFORMATION Table of Contents Selected Financial Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3 - 22 Management's Annual Report on Internal Control Over Financial Reporting 23 Report of Independent Registered Public Accounting Firm 24 Report of Independent Registered Public Accounting Firm 25 Consolidated Balance Sheets as of December 31, 2011and December 25, 2010 26 Consolidated Statements of Earnings for the Years Ended December 31, 2011, December 25, 2010, and December 26, 2009 27 Consolidated Statements of Shareholders' Equity for the Years Ended December 31, 2011, December 25, 2010, and December 26, 2009 28 - 29 Consolidated Statements of Cash Flows for the Years Ended December 31, 2011, December 25, 2010, and December 26, 2009 30 - 31 Notes to Consolidated Financial Statements 32 - 56 Price Range of Common Stock and Dividends 57 Stock Performance Graph 58 Directors and Executive Officers 59 Shareholder Information 60 SELECTED FINANCIAL DATA (In thousands, except per share and statistics data) Consolidated Statement of Earnings Data Net sales $ Gross profit Earnings before income taxes Net earnings attributable to controlling interest Diluted earnings per share $ Dividends per share $ Weighted average shares outstanding with common stock equivalents Consolidated Balance Sheet Data Working capital(1) $ Total assets Total debt and capital lease obligations Shareholders' equity Statistics Gross profit as a percentage of net sales % Net earnings attributable to controlling interest as a percentage of net sales % Return on beginning equity(2) % Current ratio Debt to equity ratio Book value per common share(3) $ Current assets less current liabilities. Net earnings attributable to controlling interest divided by beginning shareholders’ equity. Shareholders’ equity divided by common stock outstanding. 2 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED Universal Forest Products,Inc. (“the Company”)is a holding company that provides capital, management and administrative resources to subsidiaries that design, manufacture and market wood and wood-alternative products for retail building materials home centers and other retailers, structural lumber and other products for the manufactured housing industry, engineered wood components for the residential construction market, and specialty wood packaging and components and packing materials for various industries. The Company’s subsidiaries also provide framing services for the residential market and forming products for concrete construction. The Company's consumer products operations offer a large portfolio of outdoor living products, including wood composite decking, decorative balusters, post caps and plastic lattice. Its lawn and garden group offers an array of products, such as trellises and arches, to retailers nationwide. The Company is headquartered in Grand Rapids, Michigan, and its subsidiaries operate facilities throughout North America. For more about Universal Forest Products, Inc., go to www.ufpi.com. Please be aware that: Any statements included in this report that are not historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements are based on the beliefs of the Company's management as well as on assumptions made by, and information currently available to, the Company at the time such statements were made. The Company does not undertake to update forward-looking statements to reflect facts, circumstances, assumptions or events that occur after the date the forward-looking statements are made. Actual results could differ materially from those included in such forward-looking statements. Investors are cautioned that all forward-looking statements involve risks and uncertainty. Among the factors that could cause actual results to differ materially from forward-looking statements are the following: adverse lumber market trends, competitive activity, negative economic trends, government regulations and weather. Certain of these risk factors and additional information are included in the Company's reports on Form 10-K and 10-Q on file with the Securities and Exchange Commission.We are pleased to present this overview of 2011. OVERVIEW Our results for 2011 were impacted by the following: ● Our results for 2011 include one extra week of activity, a 53-week year compared to a 52-week year in 2010.This additional week added an additional $16 million in sales to 2011.An additional week of cost of goods sold and expenses also impacted our results for 2011 compared to 2010. ● Our overall unit sales increased 2% primarily due to increases in unit sales to our commercial construction and concrete forming and industrial markets, offset by a decline in unit sales to our residential construction and retail building materials markets.During 2011, we believe we gained additional share of the concrete forming and industrial markets we serve.These share gains were achieved by adding many new customers.We believe we have maintained our share of the retail building materials market based on the number of stores we serve of our customers compared to last year.We have also maintained our share of the manufactured housing market in the product lines we offer.Finally, within the last 18 months we closed several plants that supply the residential construction market in order to achieve profitability and cash flow goals.Consequently, we believe that these actions temporarily caused us to lose some market share in 2011. 3 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● We experience significant fluctuations in the cost of commodity lumber products from primary producers ("Lumber Market").In 2011, the overall Lumber Market and Southern Yellow Pine (“SYP”) market were down 3.9% and 11.2%, respectively, compared to 2010.We estimate that lower lumber prices and competitive price pressure reduced our overall selling prices by approximately 5% comparing 2011 and 2010. · The retail building materials market has been adversely impacted by a decline in consumer demand attributed to several factors, including high unemployment rates, tighter credit availability, and home values which continue to decline in many parts of the country.The primary products we sell to this market include decking, fencing and other outdoor specialty products used in higher cost home improvement projects. ● National housing starts increased approximately 2% in the period from December 2010 through November of 2011 (our sales trail housing starts by about a month), compared to the same period of 2010. ● Shipments of HUD code manufactured homes were up 1% in the period from January through November of 2011 compared to the same period of 2010. ● Our gross profit percentage decreased to 11.0% from 12.2% comparing 2011 to 2010.In addition, our gross profit dollars decreased by 13% comparing 2011 to 2010, which compares unfavorably to our 2% increase in unit sales.The decline in our gross margin and profitability was due to several factors. ● Inclement weather in the first quarter resulted in many lost production days and adversely impacted our efficiencies and profitability. ● Gross margins on sales to the retail building materials market declined primarily due to an increase in material costs as a percentage of sales to this market.This was primarily due to the Lumber Market, which decreased 11 consecutive weeks from the end of March 2011 through the end of May 2011, our busiest selling season of the year.As a result, this adversely impacted our gross margins on products whose prices were indexed to the current Lumber Market at the time they are sold.Conversely, we were selling into a rising Lumber Market from January through most of May of 2010, which increased our gross margins on these products. ● A decline in sales to our retail building materials and residential construction markets adversely impacted our margins due to fixed manufacturing costs.In addition, as these markets have contracted, competitive pricing pressure has become greater and adversely impacted 2011 margins. ● We recorded a $2 million loss during the second quarter on a construction project. ● Freight costs as a percentage of sales increased primarily due to higher year over year fuel prices and rates charged by carriers due to a shortage of capacity. 4 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● On June 20, 2011 our chief executive officer resigned and we entered into a consulting and non-competition agreement with him.We accrued for the present value of the future payments under the agreement totaling $2.6 million in June 2011. ● We recorded a $2.5 million impairment charge in the fourth quarter related to the value of real estate of certain idle plants. ● In the fourth quarter of 2010, we eliminated a valuation allowance we had recorded against a deferred tax asset totaling approximately $2.3 million. HISTORICAL LUMBER PRICES The following table presents the Random Lengths framing lumber composite price. Random Lengths Composite Average $/MBF January $ $ $ February March April May June July August September October November December Annual average $ $ $ Annual percentage change %) % In addition, a Southern Yellow Pine (“SYP”) composite price, which we prepare and use, is presented below.Sales of products produced using this species may comprise up to 50% of our sales volume. 5 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED Random Lengths SYP Average $/MBF January $ $ $ February March April May June July August September October November December Annual average $ $ $ Annual percentage change %) % IMPACT OF THE LUMBER MARKET ON OUR OPERATING PROFITS We experience significant fluctuations in the cost of commodity lumber products from primary producers ("Lumber Market").We generally price our products to pass lumber costs through to our customers so that our profitability is based on the value-added manufacturing, distribution, engineering, and other services we provide.As a result, our sales levels (and working capital requirements) are impacted by the lumber costs of our products.Lumber costs are a significant percentage of our cost of goods sold. Our gross margins are impacted by both (1) the relative level of the Lumber Market (i.e. whether prices are higher or lower from comparative periods), and (2) the trend in the market price of lumber (i.e. whether the price of lumber is increasing or decreasing within a period or from period to period). Moreover, as explained below, our products are priced differently.Some of our products have fixed selling prices, while the selling prices of other products are indexed to the reported Lumber Market with a fixed dollar adder to cover conversion costs and profits.Consequently, the level and trend of the Lumber Market impact our products differently. Below is a general description of the primary ways in which our products are priced. ● Products with fixed selling prices.These products include value-added products such as decking and fencing sold to retail building materials customers, as well as trusses, wall panels and other components sold to the residential construction market, and most industrial packaging products.Prices for these products are generally fixed at the time of the sales quotation for a specified period of time or are based upon a specific quantity.In order to maintain margins and reduce any exposure to adverse trends in the price of component lumber products, we attempt to lock in costs for these sales commitments with our suppliers.Also, the time period and quantity limitations generally allow us to re-price our products for changes in lumber costs from our suppliers. 6 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● Products with selling prices indexed to the reported Lumber Market with a fixed dollar "adder" to cover conversion costs and profits.These products primarily include treated lumber, remanufactured lumber, and trusses sold to the manufactured housing industry.For these products, we estimate the customers' needs and carry anticipated levels of inventory.Because lumber costs are incurred in advance of final sale prices, subsequent increases or decreases inthe market price of lumber impact our gross margins.For these products, our margins are exposed to changes in the trend of lumber prices.As a result of the decline in the housing market and our sales to residential and commercial builders, a greater percentage of our sales fall into this general pricing category.Consequently, we believe our profitability may be impacted to a much greater extent to changes in the trend of lumber prices. Changes in the trend of lumber prices have their greatest impact on the following products: ● Products with significant inventory levels with low turnover rates, whose selling prices are indexed to the Lumber Market.In other words, the longer the period of time these products remain in inventory, the greater the exposure to changes in the price of lumber. This would include treated lumber, which comprises approximately 17% of our total sales.This exposure is less significant with remanufactured lumber, trusses sold to the manufactured housing market, and other similar products, due to the higher rate of inventory turnover.We attempt to mitigate the risk associated with treated lumber through vendor consignment inventory programs.However, these currently comprise only 5% of our total inventory on December 31, 2011. (Please refer to the “Risk Factors” section of our annual report on form 10-K, filed with the United States Securities and Exchange Commission.) ● Products with fixed selling prices sold under long-term supply arrangements, particularly those involving multi-family construction projects.We attempt to mitigate this risk through our purchasing practices by locking in costs. In addition to the impact of the Lumber Market trends on gross margins, changes in the level of the market cause fluctuations in gross margins when comparing operating results from period to period. This is explained in the following example, which assumes the price of lumber has increased from period one to period two, with no changes in the trend within each period. Period 1 Period 2 Lumber cost $ $ Conversion cost 50 50 Product cost Adder 50 50 Sell price $ $ Gross margin % % As is apparent from the preceding example, the level of lumber prices does not impact our overall profits but does impact our margins.Gross margins are negatively impacted during periods of high lumber prices; conversely, we experience margin improvement when lumber prices are relatively low. 7 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED BUSINESS COMBINATIONS AND ASSET PURCHASES See Notes to Consolidated Financial Statements, Note C, "Business Combinations." RESULTS OF OPERATIONS The following table presents, for the periods indicated, the components of our Consolidated Statements of Earnings as a percentage of net sales. Years Ended December 31, 2011 December 25, 2010 December 26, 2009 Net sales 100.0 % 100.0 % 100.0 % Cost of goods sold Gross profit Selling, general, and administrative expenses Net loss (gain) on disposition of assets and other impairment and exit charges ) Earnings from operations Interest, net Earnings before income taxes Income taxes Net earnings Less net earnings attributable to noncontrolling interest ) ) ) Net earnings attributable to controlling interest 0.2 % 0.9 % 1.5 % Note: Actual percentages are calculated and may not sum to total due to rounding. GROSS SALES We design, manufacture and market wood and wood-alternative products for national home centers and other retailers, structural lumber and other products for the manufactured housing industry, engineered wood components for the residential and commercial construction industry, and specialty wood packaging, components and packing materials for various industries.Our strategic long-term sales objectives include: ● Diversifying our end market sales mix by increasing sales of specialty wood packaging to industrial users, increasing our penetration of the concrete forms market, increasing our sales of engineered wood components for custom home, multi-family and light commercial construction, and increasing our market share with independent retailers. ● Expanding geographically in our core businesses, domestically and internationally. ● Increasing sales of "value-added" products. Value-added product sales primarily consist of fencing, decking, lattice, and other specialty products sold to the retail building materials market, specialty wood packaging, engineered wood components, and "wood alternative" products. Engineered wood components include roof trusses, wall panels, and floor systems.Wood alternative products consist primarily of composite wood and plastics. Although we consider the treatment of dimensional lumber with certain chemical preservatives a value-added process, treated lumber is not presently included in the value-added sales totals. 8 UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● Developing new products and expanding our product offering for existing customers. ● Maximizing unit sales growth while achieving return on investment goals. The following table presents, for the periods indicated, our gross sales (in thousands) and percentage change in gross sales by market classification. Years Ended Market Classification December % Change December % Change December Retail Building Materials $ ) $ $ Residential Construction ) Commercial Construction and Concrete Forming ) Industrial Manufactured Housing ) Total Gross Sales ) Sales Allowances ) ) ) Total Net Sales $ ) $ $ Note: In the second quarter of 2011, we made changes to our customer market classifications to improve our reporting by better aligning our customer market designations with available industry reporting and end market research. In addition, certain customers have been reclassified to a different market in subsequent periods. Prior year information has been restated to reflect these changes. The following table presents estimates, for the periods indicated, of our percentage change in gross sales which were attributable to changes in overall selling prices versus changes in units shipped. % Change in Sales in Selling Prices in Units 2011 versus 2010 -3
